Citation Nr: 0824223	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD). 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for numbness of the 
bilateral hands, to include as due to herbicide exposure.

5.  Entitlement to service connection for a chronic 
disability manifested by numbness of the back, to include as 
due to herbicide exposure.

6.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968 and from April 1968 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims for 
entitlement to service connection for hearing loss; 
hypertension; numbness in the bilateral hands; a disability 
manifested by numbness in the back; COPD and PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In a March 2005 statement, the veteran raised a claim of 
entitlement to service connection for chloracne as secondary 
to exposure to Agent Orange.  The Board notes that the 
veteran's service medical records show the experienced a 
sebaceous cyst on his back January 1974.  This issue is 
REFERRED to the RO for further action.


FINDINGS OF FACT

1.   There is no competent medical evidence of record to show 
that the veteran's bilateral hearing loss was sustained in, 
aggravated by or otherwise related to his military service.

2.  There is no competent medical evidence of record to show 
that COPD was sustained in, aggravated by or otherwise 
related to his military service.

3.  There is no competent medical evidence of record to show 
that hypertension was sustained in, aggravated by or 
otherwise related to his military service.

4.  There is no competent medical evidence of record to show 
that numbness in the bilateral hands was sustained in, 
aggravated by or otherwise related to his military service.

5.  There is no competent medical evidence of record to show 
that a chronic disability manifested by numbness in the back 
was sustained in, aggravated by or otherwise related to his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.385 (2007).

2.  The criteria for a grant of service connection for COPD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  The criteria for a grant of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).

4.  The criteria for a grant of service connection for 
numbness in the bilateral hands have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).

5.  The criteria for a grant of service connection for a 
chronic disability manifested by numbness in the back have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d)(2002) and 38 C.F.R. 
§ 3.159(c)(4) (2007).  

In this case, the veteran has not been provided with VA 
examinations in conjunction with his claims for hearing loss, 
COPD, hypertension, numbness of the bilateral hands and 
numbness of the back because there is insufficient evidence 
that that these claimed conditions are or could be proven to 
be associated with his military service.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the VA Medical Center in Tuskagee, 
Alabama and the Central-Alabama Veterans Health Care System.  
The veteran submitted private treatment records from Crenshaw 
Community Hospital; Dr. C.V.C. and Dr. V.S.. The veteran's 
service treatment records (STRs) are also of record.

The veteran was provided an opportunity to set forth his 
contentions during a hearing before a Decision Review Officer 
(DRO) at a local RO; however, the veteran failed to report to 
the hearing and did not provide either good cause for his 
failure to report or notice that he was rescheduling.  All 
correspondence was sent to the address provided by the 
veteran at the mailing address in St. Petersburg, Florida he 
provided to the RO in a February 2007 statement to the RO 
asking for his file to be transferred to that RO.       

Through his representative, the veteran has argued his claim 
should be remanded for a DRO hearing because that there has 
been confusion regarding the veteran's correct mailing 
address and that he was not properly informed of the hearing 
time and location.  Although the file contains a "returned 
as undeliverable" envelope because the veteran moved and 
"left no forwarding address," the Board finds this argument 
to be unconvincing.  In June 2008, the veteran's 
representative was able to locate him and provide the Board 
with an updated address in Florala, Alabama when requested by 
the Board to do so.  If the veteran moved without informing 
VA of his new address, the Court has stated that "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  The veteran had a responsibility to provide 
VA with his new address.  He clearly understood that this was 
his responsibility as he did so in the statement dated in 
February 2007.

No VA examinations were scheduled in conjunction with the 
veteran's claims being decided with respect to hearing loss, 
COPD, hypertension, numbness of the bilateral hands and 
numbness of the back because there has been insufficient 
proof proffered linking the veteran's claimed conditions to 
his military service.  With respect to the veteran's claims 
for bilateral numbness of the hands and a chronic disability 
manifested by numbness of the back, the veteran has not 
submitted any competent medical evidence that he suffers from 
a current disability.  Any VA medical opinions obtained would 
be based on speculation.  Unfortunately, the law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (holding that service connection may 
not be based on resort to speculation or remote possibility).  
Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board also notes that where a veteran who served for 
ninety (90) days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as hearing loss, to a degree of 10 
percent or more within one year from separation from service, 
such disease may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  The medical evidence reflects the 
veteran first complained of hearing loss in September 2003, 
long after his one-year of separation from service; 
therefore, presumptive service connection for hearing loss is 
not warranted. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. § 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  

1.  Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria and is related by competent medical evidence to 
military service or continuity of symptomatology since 
military service.  Audiometric testing measures pure tone 
threshold hearing levels (in decibels) over a range of 
frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).  The determination of whether a veteran has a 
disability based on hearing loss is governed by 38 C.F.R. § 
3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran's service treatment records (STRs) are negative 
for complaint or diagnosis of hearing loss.  On separation 
from service, the veteran did not complain of hearing 
problems and his hearing was evaluated as clinically normal.

A review of post-service VA treatment records from September 
2003 to April 2005 show current complaints of hearing loss.  
Of particular relevance is a December 2003 comprehensive 
audiological evaluation report.  Otoscopic evaluation was 
unremarkable.  The veteran reported no significant ear pain 
or tinnitus.  The examination report stated that tympanometry 
results were normal, Type A, which is suggestive of normal 
middle ear function.  

At that time, puretone thresholds, in decibels (dB), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
55
LEFT
35
25
30
40
60

Speech audiometry revealed speech recognition ability of 92 
percent in his right ear and 88 percent in his left ear.  

The examiner diagnosed the veteran with sensorineural hearing 
loss of combined types, dizziness and giddiness and stated 
that the standard audiometric procedures indicate a hearing 
loss that is greater than a "normed age-related hearing 
loss."  The examiner stated that these findings, along with 
a severe score on the Hearing Handicap Inventory for the 
Elderly, indicated that the veteran has a hearing impairment 
that is disabling and recommended hearing amplification; 
however, the examiner did not relate the veteran's hearing 
loss to military service.

January and February 2004 treatment records also note the 
veteran's decreased hearing, bilaterally based upon a 
previous evaluation; however, no medical nexus opinion is 
provided.  He was issued hearing aids in January 2004.

The Board has considered the veteran's written statements in 
which he contends that his hearing loss is related to his 
military service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the veteran meets the VA regulatory definition 
of hearing loss; however, the determinative factor is that 
there is no medical evidence that the veteran's bilateral 
hearing loss is related to his military service. To receive 
service connection for a current disability, an opinion as to 
medical etiology, based on competent medical evidence, must 
link the current condition to military service.  "Competent 
medical evidence" means, in part, evidence that is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a) (2007).  The record is devoid 
of any such medical opinion providing a nexus between the 
veteran's current disability and his active military service. 

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

The Board also notes that following the veteran's normal 
hearing evaluations at the end of the his active service, 
over 25 years passed without any competent medical 
documentation of hearing loss.  In Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000), the United States Court of Appeals for 
the Federal Circuit affirmed a decision which held that 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  Although 
Maxson is not directly on point in this case, as it deals 
with aggravation during service, it does indicate that the 
Board may consider the absence of evidence when engaging in a 
fact-finding role.  The Board concludes, therefore, that the 
evidence does not support a finding of any causal connection 
between the appellant's current claimed hearing loss and his 
military service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. 
App. at 55.

2.  COPD

The record reflects that the veteran has been diagnosed with 
COPD; however, as there is no competent medical evidence 
linking the currently diagnosed condition to his military 
service or a service-connected disability, the claim shall be 
denied.

First, regarding the veteran's claim for service connection 
for COPD, November 1964, January 1966 and April 1967 Reports 
of Medical History all showed the veteran reported a history 
of "whooping cough."  On a November 1968 "O.C.S. 
Application" the veteran checked "yes" to chronic cough.  
The examining physician remarked that the veteran has had a 
chronic cough productive of yellow phlegm mixed with 
laterite, worse when working in dust, and smokes two packs 
per day.   However, a November 1968 chest x-ray was normal.  
A July 1970 service medical treatment note showed the veteran 
complained of vomiting blood for 3 days.  He told the 
examiner that he normally throws up each morning after 
getting up and that he had violent coughing in the morning 
until he threw up.  In September 1971, a treatment note 
reported intermittent vomiting of bright red blood.  On both 
a January 1974 Reenlistment examination and a February 1977 
Report of Medical History, the veteran reported a history of 
coughing up blood.  However, the veteran's February 1977 
separation examination otherwise clinically evaluated his 
lungs and chest as normal.  It therefore appears that the 
incidents of coughing were acute and transitory in nature, 
and resolved by the time of discharge.

Following the veteran's discharge from service, the record is 
silent for medical records reflecting complaint or treatment 
for coughing or vomiting blood until September 2003, the date 
of the first VAMC treatment records.  Those records reveal 
the veteran complained of coughing and vomiting after lying 
down.  A March 2004 treatment noted showed the veteran was 
diagnosed with COPD with acute bronchitis and VAMC treatment 
records in March 2004 also are positive for complaints of 
vomiting blood, uncontrolled coughing.  Notably, none of the 
veteran's treating physicians has indicated the possibility 
of a medical nexus between the veteran's military service and 
his currently diagnosed COPD.  The Board considers the 
prolonged period without medical complaint after military 
service as well as the lack of a medical nexus opinion 
evidence weighing against the veteran's claim.  Maxson, 230 
F.3d at 1330; 38 C.F.R. § 3.159(a) (2007). 

While the Board acknowledges the veteran's assertions, the 
evidence of record does support the veteran's assertions, and 
he is not competent to attribute his COPD to active service.  
Without supporting objective, competent evidence, his 
statements are of little or no probative value.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu, 2 Vet. 
App. at 494.

Based on the foregoing, in the absence of a competent medical 
opinion linking the veteran's currently diagnosed COPD to his 
military service, the Board finds that the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

3.  Hypertension

The record reflects that the veteran has complained of 
hypertension; however, as there is no competent medical 
evidence linking the currently diagnosed condition to his 
military service or a service-connected disability, the claim 
shall be denied.

Service treatment records are negative for complaint, 
diagnosis or treatment of hypertension.  A November Induction 
Medical Examination recorded a blood pressure reading of 
113/80.  A January 1966 Medical Examination showed a blood 
pressure reading of 110/70.  In April 1967, the veteran's 
Application for Officer Candidate School Medical Examination 
showed his blood pressure reading at 100/78.  In January 
1968, the veteran's blood pressure was recorded at 96/80.  A 
January 1974 Reenlistment medical examination recorded the 
veteran's blood pressure as 126/72.  The veteran's service 
separation examination shows his blood pressure was recorded 
at 120/88.  He was not diagnosed with hypertension in-service 
and there is no medical evidence showing a diagnosis of 
hypertension within one year following service.  

The first medical records showing diagnosis or treatment for 
hypertension are private treatment records which show the 
veteran was treated for uncontrolled hypertension by Dr. S.V. 
in July and August 2003.  VA Medical Center treatment records 
dated in September 2003 also show the veteran was diagnosed 
with hypertension.

An April 2004 private medical examination report by Dr. 
V.C.V. states the veteran reported was diagnosed with 
hypertension four or five years prior to the examination.  He 
told the examiner he was treated for his hypertension at the 
VA hospital with medication.  However, the examiner did not 
provide a medical nexus opinion to the veteran's military 
service or otherwise relate the veteran's condition to his 
service in the military.

Again, the determining factor is whether there is competent 
medical evidence that links the veteran's hypertension to his 
military service.  To receive service connection for a 
current disability, an opinion as to medical etiology, based 
on competent medical evidence, must link the current 
condition to military service.  38 C.F.R. § 3.159(a) (2007).  
There is no competent medical evidence linking or even 
suggesting that the veteran's currently diagnosed 
hypertension is related to his military service.  Moreover, 
over 20 years passed between the veteran's separation from 
service and the first competent medical documentation of 
hypertension.  As stated above, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, 230 F.3d at 1333.

The Board has considered the veteran's statements regarding 
his diagnosed hypertension and his belief that it is related 
to his military service; however, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu, 2 Vet. 
App. 492.

Based on the foregoing, in the absence of a competent medical 
opinion linking the veteran's currently diagnosed condition 
to his military service, the Board finds that the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. 
App. at 55.

4.  Numbness in the Bilateral Hands, to include as due to 
Exposure to Agent Orange

The record reflects that the veteran is claiming numbness in 
the bilateral hands is related to his military service, to 
include as due to exposure to Agent Orange during his service 
in Vietnam.  However, as there is no competent medical 
evidence linking a diagnosed condition to his military 
service or a service-connected disability, the claim shall be 
denied.

A review of the veteran's service treatment records show no 
complaint or treatment for numbness of the hands while the 
veteran served on active duty.  

VA Medical Center treatment records first show the veteran 
complained his right arm occasionally goes numb when he lies 
on his side in September 2003; however, no diagnosis is 
indicated in the records.  In February 2004, VAMC treatment 
notes reflect the veteran complained he had swelling all 
over, especially in his hands.   A small amount of edema was 
noted; however, again no diagnosis of any condition or 
disorder was made. 

An April 2004 examination report by private physician Dr. 
V.C.V. noted the veteran's complaints of pain and numbness in 
the right leg and the veteran's reports of general pain on 
motion and when he lies on his right side and with repeated 
use.  However, the report did not indicate that the veteran 
complained of bilateral numbness of the hands and the 
examining physician did not diagnose the veteran with a 
disorder relating to numbness of the bilateral hands.

The Board also notes a March 2004 statement from the veteran 
that indicated he did not intend to file a claim for service 
connection for numbness in his hands and that he believed 
this was a result of old age.  The Board has considered the 
veteran's statements regarding the claimed bilateral numbness 
of the hands; however, as previously stated, to the extent 
the veteran's statements could be construed as an attempt to 
diagnose the etiology of any numbness in his hands, the 
veteran is not a medical expert, and his statements do not 
serve as competent medical evidence.  See Espiritu, 2 Vet. 
App. at 494-495.

The law limits entitlement for service-related diseases and 
injuries to cases where service has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The veteran has no current diagnosis of a 
disability relating to bilateral numbness of the hands or 
residuals of an injury resulting in numbness of the bilateral 
hands within VA's operating statutes and regulations, nor has 
he submitted competent evidence of such a disorder, linked by 
competent evidence to his military service.  See 38 C.F.R. § 
3.385 (2006).  

Based on the evidence of record, the veteran does not meet 
the criteria for entitlement to service connection because 
there is no competent medical evidence of a current 
disability linked by a competent medical opinion to either an 
in-service injury or incurrence or, secondarily, to an injury 
or condition that has been service-connected to include 
exposure to Agent Orange.

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for numbness of the bilateral hands, and that no 
reasonable possibility exists that further assistance would 
aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) 
(2002).  For these reasons, the claim for service connection 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application. See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
at 55.

5.  A Disability Manifested by Numbness in the Back, To 
Include As Due to Exposure to Agent Orange

The record reflects that the veteran is claiming numbness in 
the back is related to his military service, to include as 
due to exposure to Agent Orange during his service in 
Vietnam.  However, as there is no competent medical evidence 
linking a diagnosed condition to his military service or a 
service-connected disability, the claim shall be denied.

A review of the veteran's service treatment records show no 
complaint or treatment for numbness of the back or any injury 
to the back while the veteran served on active duty.  

VA Medical Center treatment records dated in September 2003 
show the veteran complained that he experiences numbness in 
his right buttock if he stands for over 10-12 minutes.  He 
also complained of numbness in his right lower leg.  He 
complained of a history of periodic loss of bowel and bladder 
function for the prior 3 months.  The examining physician's 
notes state: "rule out neuropathy."  No further tests or 
records indicate a diagnosis was made.

In February 2004, VAMC treatment notes reflect the veteran 
complained he had pain and numbness in his back.  He also 
complained of a daily burning pain in the right leg.  No 
edema was noted in the lower extremities.  The veteran was 
given lumbosacral spine x-rays.  The findings listed that the 
veteran was fecal impacted; however there were no compression 
fractures or evidence of spondylolthesis and the pedicles and 
SI joints were noted as intact.  

An April 2004 private physician, Dr.  V.C.V. stated the 
veteran's cervical spine was normal.  He also stated there 
was no tenderness of the dorsal or lumbar spine.  The leg 
raising at the hips joints was normal on the left side, and 
on the right side it was also normal, although the examiner 
noted the veteran's complaints of slight pain in the 
sacroiliac area in the right lateral leg.  The examiner 
concluded the veteran's right leg pain could be 
osteoarthritis; however, the examiner did not conclude the 
pain was related to military service and did not diagnose any 
neuropathy.  

A June 2004 MRI of the lumbar spine showed mild desiccation 
at L4-5 without complication.

Again, the Board highlights the March 2004 statement from the 
veteran that indicated he did not intend to file a claim for 
service connection for numbness in his back and that he 
believed this was a result of old age.  In a later June 2005 
statement, the veteran stated the numbness in his back and 
right leg was an ongoing situation.  However, as previously 
stated, to the extent the veteran's statements could be 
construed as an attempt to diagnose the etiology of any 
numbness in his back, the veteran is not a medical expert, 
and his statements do not serve as competent medical 
evidence.  See Espiritu, 2 Vet. App. at 494-495.  

As stated above, the law limits entitlement for service-
related diseases and injuries to cases where service has 
resulted in a disability and without proof of a current 
disability, there is no valid claim.  See Brammer, 3 Vet. 
App. 223.  The record before the Board does not show that the 
veteran has been diagnosed with a disability relating to 
numbness of the back or residuals of an injury resulting in 
numbness of the back within VA's operating statutes and 
regulations, nor has he submitted competent evidence of such 
a disorder, linked by competent evidence to his military 
service.  See 38 C.F.R. § 3.385 (2007).  

Based on the evidence of record, the veteran does not meet 
the criteria for entitlement to service connection because 
there is no competent medical evidence of a current 
disability linked by a competent medical opinion to either an 
in-service injury or incurrence or, secondarily, to an injury 
or condition that has been service-connected.  

The preponderance of the evidence is against the veteran's 
claim and the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (2002); Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for hearing loss is denied.

Service connection for COPD is denied.

Service connection for hypertension is denied.

Service connection for numbness, bilateral hands, to include 
as due to herbicide exposure is denied.

Service connection for numbness in the back, to include as 
due to herbicide exposure is denied.


REMAND

Further development of the claim for entitlement to service 
connection for PTSD is warranted before appellate action may 
be completed in this case.  38 U.S.C.A. §§ 5103; 5103A; 5107 
(West 2002).  

The veteran served in Vietnam from April 1968 to April 1969.  
Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2007).  
The veteran has met the first criteria required to support a 
claim for service connection for PTSD in that the record 
contains many diagnoses of PTSD, including one from a VA 
examiner in August 2004.

However, while the veteran is diagnosed as having PTSD, the 
record is not developed as to the question of a stressor.  
With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (2002); 
38 C.F.R. § 3.304(d) (2007).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
38 C.F.R. § 3.304(f) (2007).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

Relevant to this matter, once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record.  However, a veteran need not substantiate his actual 
presence during the stressor event; the fact that the veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred may strongly suggest that he 
was, in fact, exposed to the stressor event.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

Since the veteran's March 2004 stressor statement, additional 
details of the claimed stressors emerged, as documented in 
the file.  VA has a duty to notify the veteran that 
additional information related to the events is necessary in 
order for VA to attempt verification of the claimed 
stressors.

Accordingly, the case is REMANDED for following action:

1.  The RO/AMC shall contact the 
veteran and request that he provide 
with as much specificity as possible, 
details of the claimed incidents which 
include, but not necessarily limited 
to, the following:  As specific a 
location as possible (i.e., military 
base, city, village); a 60 day time 
frame (i.e., May/June 1968); and any 
names he can remember for the following 
claimed incidents:

A.	Reconnaissance mission along trail in 
"Laos."
B.	Firefight in northern part of South 
Vietnam wherein veteran described 
losing members of his unit.
C.	Seeing dead bodies in area known as 
Huae.
D.	Specific events, missions, and 
stressors taking place at Nakhon 
Phanom Royal Thai Air Base, as 
described in internet research 
submitted in June 2005.

2.  The RO/AMC should determine whether 
the veteran sustained an in-service 
combat stressors.  In ascertaining such 
status, the RO/AMC will forward any 
further information to the U.S. Joint 
Army Records Research Center (JSRRC), 
and any other appropriate agency for 
stressor verification (if sufficient 
information is provided by the veteran) 
and request that it provide 
substantiating evidence within the time 
periods specified by the veteran.

3.  The RO/AMC will readjudicate the 
claim with due regard to the Court's 
rulings in Pentecost v. Principi, 16 
Vet. App. 124 (2002) and Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Stated 
alternatively, if it is determined that 
the veteran is not a "veteran of 
combat," the RO should determine 
whether the veteran sustained any in-
service combat stressors.

4.  The RO/AMC should take such 
additional development action as it 
deems proper with respect to the 
claims, including a new VA psychiatric 
examination.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. 
§ 4.2 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


